    Case 1:19-cv-02645-AJN-KHP Document 94 Filed 09/24/19 Page 1 of 15



UNITEDSTATESDISTRICTCOURT
SOUTHERNDISTRICTOFNEW YORK

CITY OFALMATY, KAZAKHSTAN and
BTABANK,JSC,
                                              CaseNo. 19-civ-02645
                          Plaintiffs.              (Am) (Knp)

               against-

FELIX SATER,DANIEL RIDLOFF, BAYROCK
GROUPINC., GLOBAL HABITAT SOLUTIONS
INC., RRMl-DR LLC, FERR.ARIHOLDINGS
LLC, andMEM ENERGYPARTNERSLLC,

                          Defendants




      REPLY MEMORANDUM OF LAW OF DEFENDANT FELIX CATER
      IN FURTHER SUPPORTOF MOTION TO STAY ACTION PENDING
           ARBITjiATION OR ALTERNATIVELY, TO STAY THE
              CLAIMS ASSERTEDAGAINST FELIX CATER




                                        TODD&LEVI,LLP
                                        JilILcvi
                                        David Rosenberg
                                        444 Madison Avenue. Suite 1202
                                        New York. New York 1 0022
                                        Tel: (212) 308-7400

                                        Attomeys for Defendants
                                        Felix Sater.Daniel Ridloff.
                                        Babyrock Group, Inc., Global Habitat
                                        Solutions,Inc. and RRMl-DR, LLC
   Case 1:19-cv-02645-AJN-KHP Document 94 Filed 09/24/19 Page 2 of 15



                          TABLEOFCONTENTS


ARGUMENT

           A.   SATERISENTTITLEDTOASTAY
                UNDERTHEFAA

                l    Sater,As a Non-Signatory to The CAA,
                     Has A Right to Arbitration

                2.   Sater is Entitled to Enforce the Arbitration
                     Provisions of the CAA Under New York Law           3


                3    The CAA Includes Sater as a Released Thereunder    4


                4    The CasesCited by Plaintiffs Are Inapposite
                     and/or Outdated                                    6


           B    THE MOTION SHOULD BE GRANTED PURSUANT
                TO TILE COURT'S INHERENT AUTHORITY TO
                ISSUEASTAY                                              8


                l    Plaintiffs' Argument that Sater is Not
                     Bound by the Arbitration is Unavailing             9


                2    Plaintiffs Agreed to Arbitrate All Disputes
                     Arising From the CAA                               10


CONCLUSION                                                              10
      Case 1:19-cv-02645-AJN-KHP Document 94 Filed 09/24/19 Page 3 of 15



                                 TABLEOFAUTHO]UTIES


CASES

American Shipping Line, Inc. v. Masson Shipping Industries. Inc
      885 F.rupp. 499 (S.D.N.Y. 1995)                                          8


Arthur AndersenLLP v. Carlisle.
       556 U.S. 624, 129 S.Ct. 1896, 173 L.Ed.2d 832 (2009)        1, 2, 6, 7, 8

Castlewood (US). Inc. v. National Indem. Co
      2006 WI. 3026039 (S.D.N.Y. 2006)

Citrus Marketing Bd. Of Israel v: J: LaulitzQIL:A/S,
       943 F.2d 220 (2d Cir 1991)

DeGrawConstruction Group, Inc. v. Mcgowan Builders, Inc
     152A.D.3d 567, 56 N.Y.S.3d 152(2d Dep't 2017)                     3, 8, 10

Downing v. Merrill Lynch,
      725 F.2d 192 (2d Cir 1984)                                             6,7

Government EmDloy€es Ins. Co. y: Grand Medical Supply. Inc.,
      2012 WL 2577577(S.D.N.Y. 2012)

Highland HC. LLC v. Scott,
       113A.D.3d 590, 978 N.Y.S.2d 302(2d Dep't 2014)                      3-4, 8

In re Arbitration Between PromotQB De Naveaacion. S.A.,
       131F.rupp.2d412(S.D.N.Y.2000)

Johnston v, EIQQtryllLP4HDQrgj:j:C,
       2018 WI, 3094918(S.D.N.Y. 2018)                                       1, 2

Kwatinetz v. Mason.
       356 F.rupp.3d 343 (S.D.N.Y. 201 8)

Nederlandse Erts-Tanksersmaatschappij. N.V, v, lsbrandtsen Co,,
       339 F.2d 440 (2d Cir. 1964)

Progressive Cas. Ins. Co. v. C.A, ReaseguradQr4NaQjon41,
       991 F.2d 42 (2d Cir. 1993)


                                                 11
      Case 1:19-cv-02645-AJN-KHP Document 94 Filed 09/24/19 Page 4 of 15



Robb y, Coloration of Lloyd:s,
       996 F.2d 1353 (2d Cir. 1993)

Ross v. American Express Coma)any
       547 F.3d 137 (2008)                                                  7-8

SierraRuble Ltd. v. Katz.
       937 F.2d 743 (S.D.N.Y. 1991)

Sokol Holdings, Inc. v. BMB Munai, Inc
       542 F.3d 354 (2008)


STATUTES

9 U.S.C.A. $3 et seq. (July 30, 1947)                               1-3, 6, 7,




                                         111
       Case 1:19-cv-02645-AJN-KHP Document 94 Filed 09/24/19 Page 5 of 15



       DefendantFelix Sater ("Sater") respectfully submits this Reply Memorandumof Law in

(i) reply to Plaintiffs' Memorandum of Law in Opposition to Sater's Motion (the "Motion") for a

Stay Pending Arbitration (the "Opp Mem") and (ii) further support of the Motion.i

                                          ARGUMENT

A.     CATERIS ENTTITLED TO A STAY UNDERTHE FAA

       1. cater, as a Non-SjgnatQD ' to The CAA, ITas A Right to Arbitration
       Plaintiffs' opposition to the Motion is predicated on their erroneous assertion that Safer

has no right to a stay pursuant to the FAA because he is not a signatory to the CAA and therefore

cannot compel arbitration under the FAA. Plaintiffs are wrong.

       Ten years ago, the United States Supreme Court ruled that a non-signatory to an

arbitration agreement has the right to seek a stay under Section 3 of FAA. It is black letter law

that "Ea] litigant who was not a party to the arbitration agreement may invoke $ 3 (of the FAA) if

the relevant state contract law allows him to enforce the agreement." 4:rthur Andersen LLP y:

fa!!!$b, 556 U.S. 624, 129 S.Ct. 1896, 1898, 173 L.Ed.2d 832 (2009). "Indeed, as the Supreme

Court has made clear, neither $2 nor $3 of the FAA purports to alter background principles of

statecontract law regarding the scope of agreements(including who is bound by them), and thus

a litigant who was not a party to the relevant arbitration agreement may invoke $3 if the relevant

statecontract law allows him to enforce the agreement." JQhn$tonv. Electrum Partnelg !:'!::C,

2018 WL 3094918,*6(S.D.N.Y.        2018)(granting stay under the FAA where claims were

brought by non-signatory of:acer of company)




I Unless otherwise defined herein, all defined terms usedherein shall be used as defined in
Sater's Moving Memorandum of Law (the "Moving Mem"). Sater also refers the Court to the
Reply Declaration of Jill Levi dated September24, 2019 (the "Reply Deal") and the exhibits
annexedthereto.
       Case 1:19-cv-02645-AJN-KHP Document 94 Filed 09/24/19 Page 6 of 15



       In explaIJ.lIJ.IE.   11,0 1 t/aoki.ti.-t.t.tEo ull.u' Li u..I.ii L'i.uv x....,\iu.I I, .u.i   I u.I L.uvi v.n..I./Jail.t\..' d


               Respondentsargue that, as a matter of federal law, claims to arbitration by
       non-parties are 'not referable to arbitration untie/"an agreementin writing ' 9
       U.S.C. $3 (emphasis added) becausethey 'seek to bind a signatory to an arbitral
       obligation beyond that signatory's strictly contractual obligation to arbitrate.'
       Perhaps that would be true if $3 mandated stays only for disputes between parties
       to a written arbitration agreement. But that is not what the statute says. It says
       that stays are required if the claims are 'referable to arbitration under an
       agreement in writing.' if a written arbitration provision is made enforceable
       against (or for the benefit of) a third party under state contract law, the statute's
       tempsare fulfilled.

Andersen. 556 U.S. at 63 1.

       Equally unavailing is Plaintiffs' erroneous reliance on outdated and inapplicable Second

Circuit dicta in                                                                                                , 339 F.2d 440

(2d Cir. 1964), that "granting the stay cannot bejustified under the terms of the Arbitration Act

   [because]Defendants are not parties to the arbitration agreement." !d: at 441. To the

contrary, "the Second Circuit has long recognized that a non-signatory may either be bound by,

or may compel a signatory to arbitrate pursuant to . . . common law principles of contract."

Government Employees Ins. Co. v. Grand Nl9disal Sli12i2lv..lpQ,2012 WL 2577577, *3

(S.D.N.Y. 2012) (surveying SecondCircuit law and New York Statelaw supporting the

enforceability of arbitration agreements by and against non-signatories to such agreements).

"Lower New York courts have consistently agreed, citing Second Circuit precedent [that

nonparties can compe] and are bound by arbitration] both where a signatory is seeking to compel

a non-signatory to arbitrate, as well as in the reverse scenario, presenthere, in which a non-

signatory is seeking to compel arbitration with a signatory to the agreement." !d. Accordingly,

"Courts within this Circuit have . . . applied state-law principles to determinewhether an

arbitration agreement may bind, or be enforced by, nonparties."

!:11:C,
      20i8 Wi, 30949i8, * 5 (S.D.N.V.20i8).

                                                                                 2
       Case 1:19-cv-02645-AJN-KHP Document 94 Filed 09/24/19 Page 7 of 15



       The CAA provides that "it shall be governed by, interpreted and enforced in accordance

with the lawsof the StateofNew York." (SaterMoving Aff. Ex. A, q13). Accordingly, New

York Statelaw determines whether Saterhas a right to enforce the CAA, and therefore seek a

stay under Section 3 of the FAA. As explained below, under well-established law in New York

(which Plaintiffs noticeably fail to mention), Sater has a right to enforce the arbitration clause in

the CAA and therefore a right to a stay under the FAA.

       2. cater is Entitled to Enforce the Arbitration
          Provisions of the CAA Under New York Law

       Under New York law, "Ea] nonsignatory to an arbitration clause may, in certain

situations, compel a signatory to the clause to arbitrate the signatory's claims against the

nonsignatory despite the fact that the signatory and the non-signatory lack an agreement to

arbitrate (citations omitted). A non-party to an arbitration agreement may compel a party to

arbitration if the relevant statecontract law allows the non-party to enforce the arbitration

agreement."                                                                    , 152A.D.3d567,56

N.Y.S.3d 152 (2d Dep't 2017). "As the Court of Appeals has recognized under similar

circumstances,a rule allowing corporateofficers and employeesto enforcearbitration

agreementsentered into by their corporation 'is necessarynot only to prevent circumvention of

arbitration agreementsbut also to efFectuatethe intent of the signatory parties to protect

individuals acting on behalf of the principal in furtheranceof the agreement." !d:, 58 N.Y.S.3d

at 155 (non-signatory ofHlcersand employees of corporate party to arbitration agreement had

right to enforce arbitration agreementwhere "any breach of the agreementwould necessarily

have to occur as a result of some action or inaction attributable to an officer or employee of [the

signatoryl"). Sgg g!$g, Highland HC, LLC :v.SQ(}t!,113 A.D.3d 590, 594, 978 N.Y.S.2d 302 (2d




                                                  3
       Case 1:19-cv-02645-AJN-KHP Document 94 Filed 09/24/19 Page 8 of 15



Dep't 2014) (holding that "individual defendants, as officers and directors of [the corporate party

to arbitration agreement], are entitled to enforce the arbitration clause").

       [n addition, "the SecondCircuit. . . [has] noted that courts in this and other circuits

consistently have held that employeesor disclosed agents of an entity that is a party to an

arbitration agreement are protected by that agreement." B:Wadlgli4.X:.Manga,356 F.rupp.3d

343, 349. (S.D.N.Y. 2018), Q!!jng Robb v. Corporation of Lloyd's, 996 F.2d 1353, 1360 (2d Cir.

1993). The Second Circuit "adhereLs]to the principle that 'a court will estop a signatory from

avoiding arbitration with a nonsignatory when the issues the nonsignatory is seeking to resolve i n

arbitration are intertwined   with the agreement that the estopped party has signed.'"   B:Wa!!nQa,

356 F.2d at349.2

        At bar, it is not disputed that Sater is a member and principal of Li tco,andthat
                                                                                       a Sateris


se eking   to enforce the broad releasecontained in Section 10 of the CAA

        3. The CAA Includes cater as a ReleaseeThereunder

        Plaintiffs also disingenuously repeatedly state in the Opp Mem (p.4) that Sater is not

"mentioned" in the CAA and has no "relationship" to the CAA. This claim has apparently been

made in an attempt to argue that the releaseof Sater under Section 10 of the CAA is not within

the scope of the parties' agreement to arbitrate.3 This is simply not true.


2The elements of the "intertwinedness" test have been fully briefed in the Moving Mem at pp.8-
11. Under such test, Sater has demonstratedhis right to enforce the arbitration clause in the
CAA

3 in detemlining the arbitrability of a dispute, a court must decide "whether the parties agreed to
arbitrate, and if so, whether the scope of the agreement encompassesthe assertedclaims."
Progressiv                                                  , 991 F.2d 42, 45 (2d Cir. 1993)
(applying New York law to determine arbitrability of non-signatory's claims against party to
arbitration agreement). As explained above, under the law of New York and the Second Circuit,
Satedhas demonstrated his right to the arbitration of the dispute with Plaintiffs conceming the
enforceability of the releasecontained in the CAA. Pursuant to Section 14 of the CAA, the
arbitration panel determines all claims conceming the releaseand the arbitrability of such claims
                                                    4
       Case 1:19-cv-02645-AJN-KHP Document 94 Filed 09/24/19 Page 9 of 15



       The CAA provides, in relevant part, that upon signing the CAA, Plaintiffs releasedand

discharged "Litco, together with its . . . past, present and future ofHtcers, directors, shareholders,

interest holders, members, partners, . . . employees, managers, and representatives (collectively

the "Releasees"), from all known and/or unknown charges, complaints, claims, grievances,

liabilities, obligations, promises, agreements,controversies, damages,actions, causesof action,

suits,. . . of any naturewhatsoever,knownor unknown. . . ." (cater Moving Aff. Ex. A, $10).

        cater, as the sole member of Litco, is expressly included as a released party under the

CAA, which includes"Litco, togetherwith its. . . . Members"within the definition of the

''Releasees"
           thereunder.lld. As explainedin the Moving Mem (pp.11-12),underwell-

established law in New York, it is not necessary to specifically name each and every released

pate in order for the releaseto be enforceable. Plaintiffs, by their noticeable silence, have

conceded this. Sater was expressly included in the language of the CAA as a member of Litco.

Saterwas not required to be specifically named in the Releasein order for the Releaseto be

effective as to him under New York law. Further, Sater was not carved out of the scope of the

release, as Plaintiffs seem to suggest, as the only carve out relates to the Khrapunov Entities and

the Ablyazov Entities, which by definition, does not include Sater. (SaterAff. Ex. B, Paragraph

B, p. 1, and Section 10, Reply Deal q 17). 4




4Plaintiffs' repeatedattempts to malign Sater by alleging that he misled Plaintiffs by never
advising them that he was a member of Litco is itself misleading and unavailing. cater will
contestthis at the appropriate time and in the appropriate place, meaning in the arbitration.
Moreover, any finding on the sanctions motion in the :AblXgZgycase basedupon the August 8,
2019 hearing will not estop Litco and Sater from litigating these issues, as cater and his counsel
were merely witnesses in such proceeding with admittedly no opportunity to present Sater's case,
to cross examine witnesses or even to hear the testimony of other witnesses. Further,
conspicuously absent from Plaintiffs opposition is any evidence, or even an allegation, that
Plaintiffs made any inquiry whatsoever into the ownership structure of Litco. To the contrary,
Plaintiffs intentionally turned a blind eye, let their agents(who knew who the members of Litco
                                                   5
      Case 1:19-cv-02645-AJN-KHP Document 94 Filed 09/24/19 Page 10 of 15



       Accordingly, Plaintiffs repeated statementsthat Sater is not "mentioned" in the release

and has no "relation" thereto (Opp Mem) is disingenuous and misleading.s The Release,and its

applicability to cater as a member and principal of Litco, is included within the scope of the

arbitration agreement, under both the expressterms of the CAA and applicable law in New York

andin the SecondCircuit.

       4. The CasesCited by Plaintiffs Are Inapposite and/or Outdated

        The few casesPlaintiffs cite to support their argument that Sater is not entitled to a stay

under the FAA are inapposite and were decided prior to Arthur Andersen. Indeed, Plaintiffs

failed to cite a single case decided after Arthur Andersen. For example, !12Q)3c!!!11a.x:.,Mgl3.!E

]l:X!!d!, 725 F.2d 192 (2d Cir 1984), was decided twenty-five years before the Supreme Court's

seminal decision in Arthur Andersen. In Downing, the Court basedits ruling on the fact that

Section 4 of the FAA only provides relief to persons "aggrieved by . . . . the refusal of another to

arbitrate" and since the defendant, against whom the plaintiff was seeking to compel arbitration,

had pzo/commencedlitigation against the plaintiff. the plaintiff had not "refused to arbitrate" or

otherwise triggered the right to compel arbitration under Section 4 and "had no present right to

compel arbitration." Downing, 725 F.2d at 195. At bar, unlike in Downing, Plaintiffs /lava


were (Reply Deal, Exh. A) negotiate the CAA, and then executed a release of Litco and its
members, employees, etc. Reply Deal q 20, without conducting any due diligence (Reply Deal,
Exh. A. at pp 172 et seq.). Plaintiffs, who are sophisticated parties and were representedby
sophisticated counsel and sophisticated agents in the negotiation and execution of the CAA,
cannot now claim that they were somehow misled; they weren't. Reply Decl ll 20.

5Equally misleading and completely false are Plaintiffs' statementsthat the claims in the
arbitration do not concern the release. (Opp Mem at p.19). The statementof claim puts the lie to
such claim. (SatedAff. Exh. B, Reply Deal q 5). Moreover, the fact that the initial fowl
statementof claim did not mention the releaseis meaningless. At the time the arbitration was
commenced,in October, 201 8, Plaintiffs had not yet breachedthe CAA by suing Sater in this
Action. Reply Deal q 18. Further, as will be proven in the Arbitration, Litco had no obligation to
disclose any prior transactions in which gator was previously involved and Plaintiffs fail to cite
to any provision in the CAA containing any such disclosure obligation. See Reply Deal q 19.
                                                   6
      Case 1:19-cv-02645-AJN-KHP Document 94 Filed 09/24/19 Page 11 of 15



commencedlitigation against cater in violation of the arbitration agreement, notwithstanding that

it had already released Saterand agreed that all disputes conceming such releasewould be

arbitrated,thereby providing cater rights under the FAA. Downing is inapposite.

        Citrus Marketing Bd. Of Israel v. JJ.auritzen A/S, 943 F.2d 220 (2d Cir 1991), was

decided almost two decadesbefore A1111111.4:!!dgf$gn
                                                 explicitly recognized a non-signatory's

right to enforce an arbitration agreement and seek relief under the FAA. Indeed, the Court

explicitly acknowledged that the Second Circuit in another case had "reserved the question of

whether a nonparty to an arbitration agreementwas entitled to a section 3 stay," because

"intervening Supreme Court authorities might have provided a basisfor reconsideration of

Nader/anise."!d:, 943F.2dat 224. Similarly,in $iQWP
                                                  B:UtilQ
                                                        Ltd:}l: B:pt4,937F.2d743

(S.D.N.Y. 1991), also decided long before Arthur Andersen, the court began and ended its

analysiswith the bare conclusion that "the various employees, officers, directors and affiliates of

[the party] are not parties to an agreement under which issues are referable to arbitration." !d: at

748. Of course, since the Courts' decisions in 11111n!$.;Malikgli!!g
                                                                and Sierra Ruble, the Supreme

Court, the Second Circuit and numerous District Courts have recognized a non-signatory's rights

under the FAA.    The Court's rationale in Citrus Marketing and Sierra Ruble does not reflect

current law.

        In Ross v. American Express Comp41w,547 F.3d 137 (2008), the Court explicitly

recognizedthe application of the ''intertwinedness" test to determine whether a non-signatory is

entitled to enforce an arbitration agreement which she did not sign, but which nevertheless may

entitle her to enforce the arbitration agreement under certain circumstances. Although the Court

in BpW did not find that the non-signatory had a right to enforce the arbitration agreement under

the FAA, the Court recognized that whether a non-signatory has such a right is a fact specific



                                                  7
      Case 1:19-cv-02645-AJN-KHP Document 94 Filed 09/24/19 Page 12 of 15



inquiry. 547 F.3d at 143-144. At bar, as explained in the Moving Mem and herein, Sater has

demonstratedhis right to seeka stay under the FAA.

        In American Shipping Line, Inc. v. Massan Shjppina Industries. Inc., 885 F.Supp. 499

(S.D.N.Y. 1995), the Court rendered its decision based on its finding that "ltlhe moving parties

have indicated that they will not be bound by the arbitration, rendering it inappropriate to grant a

stay of the proceedings involving the moving defendants." Id. at 502. At bar, cater has

expresslyindicated that he will be bound by the determination of the arbitrators conceming the

effectivenessof the releasecontained in the CAA. (See pp. 9-10, below).

        Finally, in Sokol Holdings, Inc. v. BMB Munai, Inc., 542 F.3d 354 (2008), the Court did

not even consider whether the agreementto arbitrate was enforceable under the state law

applicable to the arbitration agreement. There is no discussion in SIllS!i whether applicable New

York law would provide a basis for a non-party to the agreement to enforce the arbitration

agreementcontained therein, which is the first step in determining whether there is an agreement

to arbitrate. :Ag!!!!1.4:!!!!Sr$gn,supra. Furthermore, the non-party seeking the stay in SglS£8was

not mentioned anywhere in the arbitration agreement,in any way. The entire decision in Sflk£8

was predicated on the finding that there was no evidence that the defendant "had consentedto

extend its agreement to arbitrate" to the plaintiff. Here, in contrast, the CAA explicitly includes

the members and owners of Litco, which under New York law is sufHlcient to include such

entities as beneficiaries of the contractual provisions contained therein. Sgc DeGraw

Cg!!$!f!!g!!pn, $!4pf@;
                      Highland HC, $1112B
                                        (See pp.3-4, above).

B.     THE MOTION SHOULD BE GRANTED PURSUANT TO
       THE COURT)SINHERENT AUTHORITY TO ISSUEA STAY

       In addition to a mandatory stay under Section 3 of the FAA, Sater is also entitled to a stay

pending arbitration pursuant to the Court's inherent authority to issue a stay.

                                                 8
      Case 1:19-cv-02645-AJN-KHP Document 94 Filed 09/24/19 Page 13 of 15



           1. Plaintiffs' Argument that cater is Not
               Bound by the Arbitration is Unavailing

       Plaintiffs have argued that Sater is not entitled to a stay under the Court's inherent

authority to issue a stay becausehe is not a party to the pending arbitration proceeding and

therefore will not be bound by the decision of the arbitrators conceming the enforceability of the

release. (Opp Mem p. 17). Plaintiffs' argument is not supported by the facts or the law.

       Although Sater is not currently a party to the pending arbitration, Litco's claims for relief

in the arbitration seeks a declaratory judgment "dec]aring that any c]aims by the [P]aintiffs]

against cater, as a]]eged in [this action pending in the Southern District of New York], are barred

by the Releaseand that the CAA, including the Release, is fully enforceable, by its terms."

(SatedAff. Ex. B, p.20). Accordingly, Plaintiffs allegation that the enforceability of the release

"is not squarelybefore the arbitration panel" (Opp Mem p. 18) is directly contradictedby the

Statementof Claim filed and currently pending before the arbitration panel. Litco also has a

claim in the arbitration for damagesarising from a breach of the release(Sater AfT., Ex. B, p. 19-

20, Reply Dec1 ll 7).

       Furthemiore, Plaintiffs' claim that Sater will not be bound by the detemiination of the

Arbitrators is also unsupportable. "A non-signatory to an arbitration clause may be bound by an

arbitral award if in the course of the arbitration proceeding, or in its dealings with the parties to

the arbitration, its conduct demonstratesan intent to arbitrate the submitted dispute." !D:.K

                                                        , 131F.rupp.2d 412, 419(S.D.N.Y. 2000).

"Such intent, however, must be clearly and unambiguously demonstrated." !d. Sgg g!$9

                                                , 2006 WL 3026039,*5 (S.D.N.Y.2006). Sater

will be bound by the ruling of the arbitrators becausehe (and Litco) have actively pursued the

arbitration of claims conceming the enforceability and breach of the release. To put this issue to


                                                   9
      Case 1:19-cv-02645-AJN-KHP Document 94 Filed 09/24/19 Page 14 of 15



rest, Suter concedesthat he is bound by a determination of the arbitrators as to the enforceability

of the release.

       2.         Plaintiffs Agreedto Arbitrate All DisputesArising From the CAA

       Finally, Plaintiffs argument (Opp Mem p. 13) that they never agreed to arbitrate the issue

of the Release w///z Safer, is specious, at best. The issue of the enforceability of the release

includes the enforceability by any of the "Releasees" identified thereunder. The CAA provides

that "Any dispute, claim or controversy arising out of or relating to this Agreement, or the

breach, termination, enforcement, interpretation or validity thereof. including the determination

of the scopeor applicability of this agreement to arbitrate, shall be settled by final and binding

arbitration. . . ." (Sater Moving Aff., Ex. A, $ 14). Most importantly, this broad arbitration

provision does not limit the scope of the arbitration agreement to any dispute, claim or

controversy beh'een //zeparr/es. On the contrary, Plaintiffs agreed to submit all disputes, claims

or controversiesoffs/ng ou/ afar re/ari/zg [o the CAA. Becausethe Plaintiffs expressly released

not only Litco, but also all of its members, PlaintiHs cannot now claim that the enforcement of

that releaseby Sater, a member of Litco or the breach of the releaseby Plaintiffs, is not subject

to arbitration because Plaintiffs allegedly "did not agree" to arbitrate these issueswith Sater.

Plaintiffs explicitly agreedto arbitrate the enforceability of the releasewith any person or entity

claiming the benefit of the releasear/sing oz{/ofthe CAA. Sgg Dfgli4W..fp11$!f!!g!!pn, suora.

                                          CONCLUSION

        For all of the foregoing reasons,and those set forth in the accompanying Sater Aff and

Levi Decl. and the Reply Deal, Sater respectfully requeststhat the Motion be granted in its

entirety, together with such other relief as the Court deemsjust and proper.




                                                  10
     Case 1:19-cv-02645-AJN-KHP Document 94 Filed 09/24/19 Page 15 of 15



Dated: New York. New York
      September 24, 2019
                                          TODD




                                             Madison Avenue, Suite 1202
                                          New York. New York 10022
                                          Te1: (212) 308-7400




                                     11
